                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

 PETER DAVIDSON

                Plaintiff,

        vs.                                            Civ. No. 18-154 SMV-CG

 NANCY A. BERRYHILL,
 Acting Commissioner of
 Social Security,

                Defendant.

  ORDER GRANTING STIPULATED MOTION FOR AWARD OF ATTORNEY FEES
             UNDER THE EQUAL ACCESS TO JUSTICE ACT

       The Court, having reviewed the parties’ Stipulated Motion for Award of Attorney Fees

Under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412 (Doc. 24), HEREBY ORDERS

that attorney fees be, and hereby are, awarded under the EAJA, payable to Plaintiff in care of her

attorney in the amount of $4,200.00. See Astrue v. Ratliff, 560 U.S. 586 (2010) (EAJA fees are

paid to the prevailing party, not the attorney). The Court also ORDERS that Plaintiff be

reimbursed costs of $400.00 from the Judgment Fund administered by the U.S. Department of

the Treasury.

       IT IS FURTHER ORDERED THAT, if Plaintiff’s counsel receives attorney fees under

both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund

the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).



                                             HONORABLE STEPHAN M. VIDMAR
                                             UNITED STATES MAGISTRATE JUDGE

SUBMITTED AND APPROVED BY:

Filed Electronically 1/3/19                          Electronically Approved 1/3/19
MICHAEL D. ARMSTRONG                                 KATHRYN BOSTWICK
Attorney for Plaintiff                               Special Assistant United States Attorney
